328 S.W.2d 771 (1959)
Frederick OLIVAS, Appellant,
v.
STATE of Texas, Appellee.
No. 31006.
Court of Criminal Appeals of Texas.
November 11, 1959.
No attorney on appeal, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
Appellant pleaded guilty before the court and was assessed a two year term in the penitentiary for wilfully refusing to provide for the support of his four children, ranging in age from six weeks to four years.
Judgment was entered and sentence pronounced on September 9, 1958, and execution of the sentence was suspended and probation was granted.
No appeal was prosecuted from this conviction.
Among the conditions of probation were that appellant "(A) Commit no offense against the laws of this or any other state, * * *. (I) Support his dependents as follows: Defendant shall pay $15.00 per week to the District Clerk's Office, Howard County, Texas, for the support of his children."
On February 23, 1959, motion was filed by the district attorney alleging that appellant had violated the terms of probation. Affidavits of the probation officer and the mother of the children were attached which were to the effect that appellant had been wilfully failing and refusing to provide for the support and maintenance of his children; had become intoxicated on more than one occasion, and had come to the house where the children were while drunk.
*772 The evidence adduced at the hearing on the motion to revoke showed that appellant worked on various occasions after he was granted probation; that he received from $15 to $40 a week after January 1, 1959; that he was twice arrested for being drunk in a public place; that he was drunk in a public place on both occasions; that from September 9, 1958, to November 17, 1958, he paid a total of $117 through the District Clerk's office; that he made no further payments through said office after November 17, 1958; that the last time appellant brought his wife anything was the first week in December when he brought two pairs of shoes for the children.
This appeal is from the order entered at the conclusion of the hearing revoking probation.
We find no abuse of discretion on the part of the trial judge.
The judgment is affirmed.